Citation Nr: 1738371	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  01-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $804.93, to include whether the overpayment debt was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in World War II from February 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 administrative decision on waiver of indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is now under the jurisdiction of the Newark, New Jersey RO.

The Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  Here, the Veteran has challenged the validity of the debt itself; therefore, the issue on appeal is as listed on the title page.

The Veteran was previously represented in this appeal by a Veterans Service Organization (VSO) other than the one listed on the title page.  However, in May 2016, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," in favor of the VSO listed on the title page.

In April 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).



FINDINGS OF FACT

1.  VA was at fault for the creation of the overpayment.

2.  Repayment of the overpayment debt would result in undue hardship.

3.  A waiver of the overpayment would not result in unjust enrichment by the Veteran.


CONCLUSIONS OF LAW

1.  The creation of the overpayment in the amount of $804.93 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965 (b) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a waiver of recovery of the overpayment of VA dependency benefits in the amount of $804.93 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to a claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter.

II.  Analysis

In Schaper v. Derwinski, 1 Vet. App. 430   (1991), the United States Court of Appeals for Veterans Claims (CAVC) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt. The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOGCPREC 6-98.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 5301; 38 C.F.R. § 1.911 (c). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963 (a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965 (b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The evidence of record reflects that the Veteran and his wife were married in 1948.  On October 9, 2014, the Veteran contacted VA to advise that his wife had passed away on September 19, 2014.  Nevertheless, VA continued benefit payments to the Veteran which included his deceased spouse, until March 2015.

Preliminarily, the Board must address whether the debt in the amount of $804.93 was properly created.  In this regard, the Board finds that the debt was validly created as the Veteran was paid but was not entitled to dependency benefits for the period from October 2014 through March 2015.

Having found that the debt was properly created, the matter turns on whether or not a waiver of that amount should be granted.  The Veteran asserts that VA committed administrative error.

The Board finds that the creation of the overpayment in the amount of $804.93 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965 (b).  The Veteran reported the death of his spouse, to whom he had been married for nearly 70 years, a mere 20 days after her passing.  The Board finds that there was no fraud or misrepresentation in that regard.  Indeed, VA has conceded that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the indebtedness.  See, July 2017 Supplemental Statement of the Case.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965 (a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would violate principles of equity and good conscience, and that a waiver of the overpayment of $804.93 is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965 (a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that VA is at fault for the creation of the overpayment, in that the Veteran took just 20 days to report the death of his spouse to VA while VA continued to make dependency payments through March 2015; indeed, in the December 2015 Decision on Waiver of Indebtedness, VA conceded fault and resolved the issue of fault in the Veteran's favor.  

The Board next finds that the Veteran would suffer undue hardship if VA were to collect the debt.  The Veteran is quite advanced in age, and has demonstrated that, after his monthly expenditures, he has minimal disposable income, as reflected on his financial status report submitted in June 2016.  At his April 2017 Board hearing, the Veteran, through his representative, testified that the back and forth correspondence with VA had caused the Veteran significant mental anguish.

Next, the Board finds that failure to collect the debt would not result in significant unjust enrichment to the Veteran, given the relatively small amount of the overpayment at issue.  

Having found that four of the above-mentioned factors weigh in favor of the Veteran, the Board finds that the evidence is at least in equipoise that recovery of the overpayment in the amount of $804.93 would be against the principles of equity and good conscience, and that amount of overpayment debt should be waived.  See 38 C.F.R. §§ 1.963, 1.965.


ORDER

A waiver of recovery of an overpayment of VA dependency benefits in the amount of $804.93 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


